Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 12/9/2020, with respect to claims 1 and 6 have been fully considered and are persuasive.  The rejection of claims 1 and 6 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qinghong Xu on 2/18/2021 and 2/22/2021.

The application has been amended as follows: Amend independent claims 1 and 6 to remove substantially and fix the antecedent issues regarding “the remaining corner(s)”.

Claim 1 (Currently amended): A fan for a power supply device, the power supply device comprises an outer casing, the outer casing has four sides, wherein two adjacent ones of the four sides intersect, thus forming four corners, wherein the fan comprises: a fan frame being a remaining corner of the four corners of the outer casing which forms a reserved space. 

Claim 6 (Currently amended): A fan for a power supply device, the power supply device comprises an outer casing, the outer casing has four sides, wherein two adjacent ones of the four sides intersect, thus forming four corners, wherein the fan comprises: a fan frame being 

Claim 9 (Canceled): “Canceled” 

Claim 10 (Canceled): “Canceled” 

Claim 11 (Canceled): “Canceled” 

Claim 12 (Canceled): “Canceled” 

Claim 13 (Canceled): “Canceled” 

Claim 14 (Canceled): “Canceled” 

Claim 15 (Canceled): “Canceled” 

Claim 16(Canceled): “Canceled” 

Claim 17 (Canceled): “Canceled” 

Claim 18 (Canceled): “Canceled” 

Claim 19 (Canceled): “Canceled” 

Claim 20 (Canceled): “Canceled” 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth above. 
In regards to Claim 1, no prior art fairly suggests or discloses “a fan frame being circular and having three positioning holes adjacent to any three of the four corners of the outer casing, wherein the fan frame has no positioning hole adjacent to a remaining corner of the four corners of the outer casing which forms a reserved space”, in conjunction with the remaining elements. 
Dependent claims 2-3 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 6, no prior art fairly suggests or discloses “a fan frame being circular and having two positioning holes adjacent to any two of the four corners of the outer casing, wherein the fan frame has no positioning holes adjacent to a remaining two of the four corners of the outer casing which forms two reserved spaces. 
Dependent claim 7 is allowably by virtue of its dependency from claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (U.S Publication 2016/0017895 A1) – Discloses a substantially circular fan frame having four position holes, but fails to disclose the fan frame being circular with only three position mounted within a power supply casing having four corners, wherein the remaining corner and fan frame has no position hole to form a reserved space. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835